***********
The Full Commission reviewed the record of the proceedings before Deputy Commissioner Stephenson based upon the errors assigned by the appealing party and the arguments and documentation submitted by the parties to the Full Commission. After review and consideration of the record and the arguments of the parties, the Full Commission enters the following Order.
                               ***********
Plaintiff sustained a compensable injury to her back on January 18, 2009. Defendants accepted the compensability of plaintiff's injury by filing a Form 63, which was not later contested. Since the accident, Defendants have provided medical treatment. Defendants directed Plaintiff to obtain pain management, which was recommended by her authorized *Page 2 
treating physician, from Dr. Hsiupei Chen at Rex Healthcare in Raleigh, North Carolina. Plaintiff lives in Smithfield, North Carolina.
On May 14, 2010, Plaintiff filed an Expedited Medical Motion requesting that transportation be provided to medical appointments with Dr. Chen. On May 20, 2010, Special Deputy Commissioner Jennifer S. Boyer filed an Order requiring Defendant to provide Plaintiff with transportation to and from her medical appointments and Defendant appealed. On June 14, 2010, Deputy Commissioner Theresa B. Stephenson denied Plaintiff's Motion and Plaintiff appealed to the Full Commission.
"Sick travel" fits under the definition of medical compensation. N.C. Gen. Stat. § 97-2(19). Providing Plaintiff a means of transportation to medical appointments is reasonably necessary to effect a cure, provide relief, or lessen Plaintiff's period of disability and Defendants should authorize reasonable travel.Schofield v. Great Atlantic  Pacific Tea Co.,299 N.C. 582, 264 S.E.2d 56 (1980).
After consideration of the briefs and other written submissions of the parties, the Full Commission is of the opinion that this is an issue upon which the parties should reasonably handle by agreement. Due to the age and condition of Plaintiff's personal vehicle and her fear of driving in heavy traffic, Plaintiff has advanced a reasonable argument for having a means of transport to medical appointments with Dr. Chen provided. However, there are a number of reasonable options that the parties may consider to accomplish this task. The Full Commission is of the opinion that the parties should confer and determine how to resolve Plaintiff's need for transportation to medical appointments with Dr. Chen.
It is therefore ORDERED that the parties shall confer and make their best efforts to find a reasonable means for Plaintiff to obtain transportation to medical appointments with Dr. Chen. *Page 3 
Mileage reimbursement does not appear sufficient if Plaintiff does not have a reliable vehicle. The parties shall notify Commissioner Bernadine S. Ballance within 15 days of their resolution of the transportation issue.
This the ___ day of July 2010.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER *Page 1